[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The parties were married at Durham, Connecticut on June 7, 1991.
All jurisdictional requirements have been met. CT Page 328
The parties have one minor child, issue of the marriage: Samantha Theresa Deal born April 26, 1994. The plaintiff is as recipient of assistance from the State of Connecticut.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered all the statutory requirements contained in Conn. Gen. Stat. Secs. 46b-81, 46b-82, 46b-84, and46b-56 and enters the following orders:
    1. Sole custody of the minor child is awarded to the plaintiff. No rights of visitation are awarded to the defendant.
    2. The defendant shall pay to the plaintiff $1.00 per year as alimony until the minor child reaches the age of eighteen.
    3. The defendant shall pay, as child support $117.50 per week. This order is in compliance with the child support guidelines, and based on the defendant's earning capacity. For as long as the plaintiff is on state assistance, the order is payable to the State of Connecticut for its benefit; when the plaintiff is no longer on state assistance, the order is payable through the State. The order is subject to immediate wage execution.
        During the time that the defendant is incarcerated, child support shall accrue as an arrearage. Current child support payments shall commence upon defendant's release from incarceration, and in addition, at that time, he shall also pay $25.00 per week on the arrearage, also by wage execution.
    4. The $5,958.33 held in escrow by defendant's counsel is awarded to the plaintiff.
    5. The defendant shall maintain medical insurance for the benefit of the minor child as it is available through his employment. The defendant shall pay one-half of any medical insurance premium paid by the plaintiff on behalf of the minor child. The parties shall each pay one-half of all medical CT Page 329 expenses incurred on behalf of the minor child.
    6. The defendant shall name the minor child as irrevocable beneficiary of $50,000.00 of life insurance.
    7. All right, title and interest in the Chevrolet Cavalier is awarded to the plaintiff. The defendant shall cause the vehicle to be delivered, in good operating order, to the plaintiff no later than January 20, 1996.
    8. The plaintiff is awarded one half of the present value of any pension or retirement plan the defendant may have.
    9. The plaintiff is awarded all property listed on her financial affidavit.
    10. The defendant shall pay to the plaintiff as property division $7,500.00. $5,500.00 of this sum is reflected in the prior purge order of the court which is incorporated herein. The balance shall be paid at the rate of $35.00 per week. Interest shall accrue on the outstanding balance at the rate of 10 per cent per year.
ELAINE GORDON, JUDGE.
Judgment enters in accordance with the forgoing memorandum of Decision
Jonathan W. Field, Deputy Chief Clerk